Citation Nr: 0425820	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-19 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a temporary total evaluation pursuant to 
38 C.F.R. § 4.30 due to treatment for a service-connected 
left knee disorder in 1995.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.

This appeal arises from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a claim of entitlement to 
a temporary total rating pursuant to 38 C.F.R. § 4.30, based 
on medical treatment for a left knee condition in 1995.

A review of the veteran's substantive appeal, received in 
November 2002, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  In 
a statement received later that same month, the veteran 
indicated that he desired a videoconference hearing.  In May 
2004, the RO sent the veteran notice that a hearing was 
scheduled on June 29, 2004.  The veteran failed to appear for 
his scheduled hearing, and there is no record that a request 
for another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.

In a statement, received in January 2004, the veteran appears 
to raise the issue of entitlement to an effective date prior 
to April 29, 2002 for a 30 percent evaluation for his 
service-connected left knee disability.  This issue has not 
been adjudicated by the agency of original jurisdiction, and 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran underwent left knee surgery in 1995 at a 
private facility.

2.  The RO initially received notice of the veteran's claim 
of entitlement to a temporary total convalescence benefits in 
2002.


CONCLUSION OF LAW

The criteria for a temporary total evaluation due to 
treatment for a service-connected disorder requiring 
convalescence have not been met.  38 U.S.C.A. §§ 56107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400, 
3.401, 4.30 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that since he had been receiving a 
compensable evaluation for his left knee disability for over 
50 years, the requirement that a claim be received within one 
year is applicable.  See veteran's letter, received in 
January 2004.  He argues that this requirement only applies 
to claims where service connection has not been established.  
Id.  In addition, he appears to argue, in essence, that it is 
unfair that the fact that he received his left knee surgery 
in a civilian hospital results in more restrictive filing 
requirements.  Id.  

The record indicates that in January 1949, the RO granted 
service connection for a left knee disability.  In May 2002, 
the veteran submitted a claim for an increased rating for his 
left knee disability.  In June 2002, he submitted a claim for 
temporary total disability for convalescence following 
surgery for his service-connected left knee disability.  He 
submitted private medical records with his June 2002 claim, 
which indicate that he underwent left knee surgery (left knee 
total arthroplasty) in February 1995, at a private medical 
facility (the Memorial Hospital at Gulfport).  The Board 
notes that the veteran has not indicated having received any 
medical treatment for his service-connected left knee 
disability at a VA facility in 1995.  

Applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  38 C.F.R. §§ 3.401(h)(2), 4.30.  An extension 
of the total convalescence rating is available up to one year 
from the initial date of hospitalization.  38 C.F.R. § 
4.30(b).

The effective date of an evaluation and award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2) (2003).  Generally, when a veteran is treated by 
a private facility, the date that VA received the pertinent 
examination reports, clinical records, or transcripts of 
medical records will be accepted as the date of receipt of 
the claim.  38 C.F.R. § 3.157(b)(3).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2003).

In this case, the private medical treatment reports showing 
that the veteran underwent left knee surgery, together with 
his formal claim for a temporary total rating, were received 
at the RO on June 24, 2002.  Pursuant to 38 C.F.R. §§ 3.155 
and 3.157(b)(3), June 24, 2002 is determined to be the 
earliest date of receipt of the claim of entitlement to a 
temporary total rating under 38 C.F.R. § 4.30.  There is no 
evidence of record demonstrating the receipt of either a 
formal or informal claim of entitlement to a temporary total 
rating under 38 C.F.R. § 4.30 for left knee surgery prior to 
June 24, 2002.  The Board further notes that there is no 
evidence that the veteran was maintained at the Memorial 
Hospital at Gulfport in 1995 at VA expense, or that such 
treatment was previously authorized.  See 38 C.F.R. 
§ 3.157(b)(1).  Therefore, under the circumstances, the date 
of receipt of the veteran's claim, and the private medical 
treatment reports (i.e., June 24, 2002), is considered the 
date of claim.  Id.  This is well beyond the one-year period 
following the date of his 1995 surgery, which is the date on 
which a factually ascertainable increase in disability had 
occurred.  See 38 C.F.R. § 3.400(o)(2).  The Board is without 
authority to alter controlling law and regulations, and the 
veteran's assertion that his claim is timely under 38 C.F.R. 
§ 3.157(b)(1) is incorrect.  Accordingly, the veteran's claim 
for a temporary total rating for convalescence following left 
knee surgery in February 1995 was not received within one 
year of the date of increase in his left knee disability, and 
his claim must be denied.  In Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), the U.S. Court of Appeals for Veterans 
Claims (Court) held that, in a case where, as here, the law 
is dispositive of the claim, then the claim must, as a matter 
of law, be dismissed because of the absence of legal merit or 
lack of entitlement under the law.


As a final matter, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. § 5100).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, in a letter, dated in December 2003, the RO notified 
the appellant of the information and evidence the RO would 
obtain and the information and evidence the appellant was 
responsible to provide.  The December 2003 letter, the RO's 
decision, the statement of the case and the supplemental 
statement of the case adequately informed the appellant of 
the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the 
VCAA.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, and in any event, the U.S. Court of 
Appeals for Veterans Claims (Court) has determined that the 
VCAA is not applicable to all cases.  Wensch v. Principi, 15 
Vet. App. 362 (2001) (citing Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  In 
this case, there is no dispute a to the material facts of 
this case, and the issue on appeal has been denied as a 
matter of law.  Therefore, a remand for application of the 
VCAA is not required.  See VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

Entitlement to a temporary total evaluation due to treatment 
for a service-connected disorder requiring convalescence is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



